NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
MONSANTO COMPANY AND MONSANTO
TECHNOLOGY LLC, '
Plaintiffs-Appellees,
V.
LOREN DAVID,
Defendant-Appellant.
2012-1128
Appea1 from the United States District Court for the
Eastern District of Missouri in case no. 04-CV»0425,
Judge Henry E. Autrey.
ON MOTION
Before RADER, Chief Judge.
0 R D E R
Monsanto Company and Monsanto Techno1ogy LLC
("Monsant0") move to dismiss this appeal for lack of
jurisdiction Loren David responds. Monsanto rep1ies.
Monsanto has obtained a money judgment against
David in the amount of $626,632.88. The merits of the
case have been ina11y decided, and all that remains is the

MONSANTO CO V. DAVID 2
process of collecting the judgment During the course of
the collection proceeding, which is 0ngoing, Monsanto
obtained net proceeds of $51,698.05 by executing on Mr.
David’s bank accounts Monsanto also received and
cashed a check dated February 18, 2011 from David for
$35,000, with the notation "satisfaction of judgment in
full" on the front of the check.
Subsequently, Monsanto filed a motion seeking an
order from the district court that the $35,000 payment,
together with the $51,698.05 obtained previously, was
partial satisfaction of the judgment. The district court
granted this motion, entering a docket entry that states
there had been "partial satifaction [sic] in the amount of
$86,698.05." lt is this order that David seeks to appeal.
Ordinarily, an order that resolves whether a
judgment has been satisfied is a final, ` appealable
decision. See generally 1513 Charles Alan Wright_& Arthur
R. Miller, Federal Practice and Civil Procedure § 3916, at
352-353 (2d ed. 1992) ("[R]ecent decisions generally allow
appeal to resolve such questions as whether the judgment
has been satisfied[.]"); Citizens Umlted Bcmk, N.A. v.
Pearlstein, 733 F.2d 28, 29 (3rd. Cir. 1984) (jurisdiction
over order denying motion to have judgment marked
satisfied). Monsanto, however, contends "that collection
efforts continue, and given Mr. David’s creative methods
of attempting to evade the judgment it is likely that there
will be further disputes before the District Court."
The fact that additional collection proceedings remain
does not preclude applying that general rule here. The
existence of such ministerial actions by the lower court
does not render a final decision non-appealable See
Tweedle u. State Farm Fire & Cas. Co., 527 F.3d 664, 670
(8th Cir. 2008); G0oclwin u. United Stc1tes, 67 F.3d 149,
151 (2d Cir. 1995); W0osley v. Avco C0rp., 994 F.2d 313,
317 (6th Cir. 1991).

3 MONSANTO CO V. DAVID
Nor do the policy reasons behind the "final judgment
rule" alter that conclusion. The final judgment rule is
designed to prevent against the use of piecemeal adjudica-
tion to "impede the flow of litigation, making it difficult
and expensive to reach a final resolution of the issue.”
Tweedle, 527 F.3d at 67O. Here, however, an immediate
appeal would advance resolution of the litigation, lf
David were to prevail the matter would essentially be
0ver; a1ternatively, if the district court’s order were to be
affirmed all that will remain is the ministerial task of
collecting the judgment. 1
Accordingly,
IT ls ORDERED THAT:
The motion to dismiss is denied.
For The Court
 02 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Mark G. Arnold, Esq. F"_ED
Pau1A. Sort1and, Esq. u.s. coum'0\=APP£ALsF0n
11+EFEnEenc1ncuaT
325 mv 0 2 2012
JAN HORBALY
com